PER CURIAM.
Appellant F.C. appeals an order terminating his parental rights as to the child T.L. He argues that there was error in terminating his parental rights because the evidence established that the Department of Children and Families failed to meet its statutory burden to perform a diligent search. The Department has filed an amended concession of error on this issue which we find to be proper. Accordingly, the final judgment is reversed as it relates to F.C. and the child T.L. and the cause is remanded to the circuit court for further proceedings.
REVERSED.
BARFIELD, VAN NORTWICK, and LEWIS, JJ., concur.